Citation Nr: 0022850	
Decision Date: 08/28/00    Archive Date: 09/01/00

DOCKET NO.  94-15 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for sinus arrhythmia.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1957 to July 
1961.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 1992 RO decision which denied the veteran's 
claims of service connection for sinus arrhythmia and 
hypertension.  In July 1999, the Board remanded the case to 
the RO so that the veteran could be scheduled for a Travel 
Board hearing.  In August 1999, the veteran withdrew his 
request for a Travel Board hearing.  The case was returned to 
the Board, and in October 1999, the Board remanded the case 
for issuance of a supplemental statement of the case.  The 
case was subsequently returned to the Board.


REMAND

The Board notes that the case was previously remanded for a 
supplemental statement of the case regarding evidence 
submitted since August 1993.  The case was remanded to the 
RO, and the RO issued a supplemental statement of the case in 
April 2000.  The RO subsequently obtained a number of 
additional VA medical records, some of which are relevant to 
the claims on appeal.  The RO has not reviewed this evidence 
and issued another supplemental statement of the case, as is 
required by due process.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. § 19.37 (1999).

Accordingly, the case is remanded to the RO for the following 
action:

The RO should review the veteran's claims 
of service connection for sinus 
arrhythmia and hypertension, taking into 
account all the evidence received since 
the April 2000 supplemental statement of 
the case.  If the claims remain denied, 
the veteran and his representative should 
be issued a supplemental statement of the 
case, and given an opportunity to 
respond, before the case is returned to 
the Board.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




